Citation Nr: 0316864	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for sinusitis.

Entitlement to service connection for left ventricular 
hypertrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from April 1993 to May 
1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from rating decision of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Nashville, 
Tennessee.   

REMAND

The veteran indicated in a VA 21-4138, dated in October 1998 
that he wished to appear at a hearing before a Member of the 
Board in connection with his appeal.  The veteran was asked 
by the Board in April 2003 whether he still desired a hearing 
and whether it should be at Washington, DC or at the RO.  The 
veteran did not respond and the case is therefore being 
returned to the RO so that a Travel Board hearing can be 
scheduled.  See 38 C.F.R. § 20.703 (2002).  Accordingly, the 
case is remanded to the RO for the following action:

The RO should take steps to schedule the 
veteran for a Travel Board hearing at the 
RO.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


